Shaw C. J.
delivered the opinion of the Court. By the Revised Statutes, c. 46, § 15, it is provided, that where a pauper is relieved in one town, who has a settlement in another, the former shall not receive more than one dollar per week, provided that the town liable for the support of the pauper shall remove such pauper within thirty days after receiving legal notice that such support has been furnished.
This was but the revision of a former statute to the same effect, upon which some judicial decisions have been had. In Ware v. Wilbraham, 4 Pick. 45, it was held that a town, to avail itself of this partial exemption, or exemption from greater expense, must have actually removed the pauper, and that it was not enough that the pauper had voluntarily removed into another town within the thirty days. One reason assigned for this construction was, that towns might have an inducement, by the partial exemption, to admit the settlement of their paupers, when the truth required it, and save the expense of litigation. And an actual removal would be such an admission.
In Seekonk v. Attleborough, 7 Pick. 155, it was again held, that actual removal was a condition precedent, which must be strictly performed, to entitle the town to the exemption of the statute ; and therefore, that when the town liable had admitted the settlement, had made preparation to remove the pauper, but were prevented from doing so by his sickness, and had made a contract with persons to support the pauper at their expense, within the town which had before relieved him. it did not *353entitle the town to the exemption, and that such town was bound to pay the actual expense though exceeding one dollar a week.
The law therefore must now be considered as well settled upon that point, and must be taken to be well known and understood by those who are conversant with the subject. In the present case, it appears that Madden and his family were settled in Milford and were rel'eved by Medway, and that the latter gave notice thereof to the former. Within thirty days, one of the overseers of Milford, accompanied by one of the selectmen, went to Medway, entered into a contract with Desper, at whose house the paupers were, to keep them at the expense of Milford, and also for their medical attendance. They then met one of the overseers and one of the selectmen of Medway and showed them the contract and proposed a settlement for the relief already furnished. Whereupon the agents of Medway made out a bill charging the support at the rate of one dollar per week, and an item for funeral expenses of one deceased, and the agents of Milford paid it, and took a receipt. The plaintiffs now contend, that as they in fact incurred a greater expense than one dollar a week, as the defendant town did not in fact remove the paupers within thirty days, the contingency did not happen, upon which they were limited to one dollar per week; that what was received, ought to be considered as received on account, and not in full, and that they are now entitled to recover the full price. On the contrary, the defendant town contends, that the settlement was deliberate and voluntary, and therefore conclusive.
The Court 'are of opinion, that under these circumstances, the settlement must be deemed conclusive. It does not appear that the parties acted under any mistake of law or facts ; they knew their respective rights, a price was charged on one side and paid on the other, deliberately and voluntarily, without any misrepresentation or concealment; it was made without any exception or reservation, it covered the whole claim now made, and therefore must be deemed conclusive. The argument is, that in the contingency which actually happened, the paupers were not removed, and therefore the plaintiffs might recover more. But it does not follow, that if this settlement *354had not been made, the defendant town might not have attempted to remove the paupers, and therefore changed the contingency. At all events, the settlement took away all inducement to make further inquiries, as to the practicability and safety of such a removal If the officers of the plaintiff town supposed that they could not be removed, then they knew that they would not be limited to the price of one dollar by the operation of the statute ; and they must be presumed to have fixed the price, and made the settlement, with that knowledge. Whether it be the fixing of a price, and compensation for an uncertain claim, or whether it be considered as the compromise of a doubtful or questionable claim, made with a view to all the circumstances, being made deliberately, and cautiously, and by authorized agents, the town is barred by it. The town of Medway incurred no expense for the paupers after this settlement, and therefore they had no cause of action when this suit was commenced.
It has been argued as if this was a plain case of taking part instead of the whole of an acknowledged debt. This assumes that more was due, which is the question in controversy. It is not enough to show that the plaintiff had incurred a greater expense. What was due from one town to the other, depended upon a different principle. The law did not hold the defendants to a reimbursement of the whole which the plaintiffs had been obliged to pay, but only upon certain contingencies. The agents of the towns sat down, not to compromise an admitted claim, by paying and receiving a part for the whole ; but in the exercise of their judgment, to determine what was the amount due. And what they agreed upon, under these circumstances, was the whole amount due, and that being paid, discharged the whole claim.

Plaintiffs nonsuit.